Case 3:18-cr-30051-MGM Document 26 Filed 11/29/18 Page 1 of 2
LAW OFFICES

ALLYN & BALL, P.C.

480 HAMPDEN STREET
HOLYOKE, MASSACHUSETTS 01040

413 / §38-7118

FACSIMILE 413 / 538-6199

Shawn P. Allyn*
Lisa A. Ball*

*ALSO ADMITTED IN PENNSYLVANIA

November 29, 2018

Deepika Bains Shukla

Unites States Attorney

United States Courthouse

300 State Street, Suite 230
Springfield, Massachusetts 01105

Re: United States v. Steven M. Vigneault
Crim. No. 18-CR-30051-MGM

Dear Attorney Shukla:

Please consider this a request for discovery pursuant to Brady v. Maryland, 373 U.S. 83
(1963). Mr. Vigneault’s position is that the data requested may exonerate him and be
exculpatory in nature. Moreover, after Mr. Vigneault began cooperating with the United States
of America, many, if not all of its immunized witnesses had already begun a pattern of
retaliation and other conduct towards him as they learned he was cooperating, which also
bears on their motives and bias for testifying.

Notwithstanding this, Mr. Vigneault further maintains that government “debriefings”
“recorded” and/or “unrecorded statements” made by him in the course of the long history of
cooperation is discoverable as it may be the subject of a Motion to Suppress and Dismiss. See
generally, United States of America v. La Luz-Jimez, 226 F. Supp. 3d 79 (January 18, 2017).

At times, Mr. Vigneault met with the government without counsel. As such, the
documents requested will shed light on any manifestation through the history of the parties
and conduct as to the essential terms of agreements whether written or unwritten. See also
United States v. Velez, 354 F. 3d 190, 194 (statements made by defendants during proffer
sessions are inadmissible), also citing Fed.R.Crim.P. 11; Fed. R. Evid. 410.

 
Case 3:18-cr-30051-MGM Document 26 Filed 11/29/18 Page 2 of 2

Mr. Vigneault is initially requesting the following materials:

e All emails to and from Steven Vigneault, his representatives on his behalf and with him
directly, with the United States of America, including Deepika Bains Shukla and
Christopher J. Perras;

e All FBI field notes taken when Steven Vigneault was interviewed by the FBI at the
request of the United States Government;

e All notes taken of interviews done between Christopher J. Perras and Steven Vigneault,
either with the FBI or without the FBI;

e All notes taken which reflect conversations between Christopher J. Perras and Steven
Vigneault when he appeared at the United States of America’s Office to be prepared for
his Grand Jury Presentment;

e All notes taken which reflect conversations between Deepika Bains Shukla and Steven
Vigneault when he appeared at the United States of America’s Office to be prepared for
his Grand Jury Presentment;

e Any text messages between the FBI agents, and USSA either directly with Steven
Vigneault or any of his represtatives as it related to his cooperation with the United
States of America;

e All documents which corroborates the data provided by Steven Vigneault as provided to
the United States of America;

e All medial and mental health documentations obtained via HIPPA releases provided to
the United States of America by Steven Vigneault.

Thank you for your attention in this matter.

Sincerely,

—

Sha lly

cc: Timothy Flaherty, Esq. (via ECF)
Daniel Kelly, Esq. (via email)
